Citation Nr: 0943699	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  08-08 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to an increased rating in excess of 10 percent 
for a service connected left knee strain with 
osteoarthritis (a left knee disability).

2.	Entitlement to an increased compensable rating for service 
connected chronic recurrent left ankle sprains with 
osteoarthritis (a left ankle disability), currently 
evaluated as 0 percent disabling.


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney at Law


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1962 to April 
1985.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2007 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO). 




FINDINGS OF FACT

1.	The service-connected left knee disability currently is 
shown to be manifested by some limitation of motion and 
degenerative disease; flexion of the left knee is not 
limited to 45 degrees or less, nor is extension limited to 
10 degrees.

2.	The Veteran's service connected left ankle disability is 
manifested by complaints of pain and some limitation of 
motion; X-rays show osteoarthritis of the ankle.


CONCLUSION OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for the Veteran's service-connected left knee 
disability have not been met.  38 U.S.C.A. § 1155, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.15, 4.59, 
4.71a, Diagnostic Codes 5003, 5010 (2009).  

2.  The criteria for a 10 percent rating for the Veteran's 
service-connected left ankle disability have been met.  38 
U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5271 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2008).
	
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sough, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
This duty includes assisting with the procurement of relevant 
records, including pertinent treatment records, and providing 
an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Here, the duty to notify was satisfied by notice letters sent 
to the Veteran in September 2006 and November 2006.  These 
letters informed him of what evidence was needed to establish 
the benefits sought, of what VA would do or had done, and of 
what evidence the Veteran should provide.  This letter also 
informed the Veteran of how effective dates are assigned.  

The VA has also done everything reasonably possible to assist 
the Veteran with respect to his claim for benefits, such as 
obtaining medical records and providing the Veteran with a VA 
examination.  Consequently, the duty to notify and assist has 
been satisfied, as to those claims now being finally decided 
on appeal.  

Increased Ratings

For historical purposes, it is noted that service connection 
was established for the left ankle disability by the RO in an 
August 1985 decision; and service connection was established 
for the left knee disability in a January 1992 decision.  A 0 
percent disability evaluation was assigned to the left ankle 
disability and a 10 percent rating to left knee disability 
based on a review of the relevant contemporaneous evidence of 
record.  The Veteran now claims that higher evaluations are 
warranted.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  38 C.F.R. § 4.14.  

The Court has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

Left Knee

The Veteran's service-connected left knee disability is 
currently evaluated as 10 percent disabling under Diagnostic 
Code (DC) 5010.  DC 5010 pertains to arthritis due to trauma, 
and references DC 5003.  Under DC 5003, degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(DC 5200 etc.) 38 C.F.R. § 4.71a, DC 5003.  Thus, the Board 
must consider all other applicable Diagnostic Codes that 
provide a disability rating for the knee.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate code, a rating of 10 
percent is warranted for each major joint affected by 
limitation of motion. 38 C.F.R. § 4.71a, DC 5003 (2009).  The 
Board notes that for the purpose of rating disability from 
arthritis, the knee is considered to be a major joint.  38 
C.F.R. § 4.45 (2009).

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2009).

Normal range of motion of the knee is to 0 degrees extension 
and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II 
(2008).  Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, a 10 
percent disability rating is warranted for extension limited 
to 10 degrees; a 20 percent disability rating is assigned for 
extension limited to 15 degrees; a 30 percent disability 
rating is assigned for extension limited to 20 degrees; a 40 
percent disability rating is assigned for extension limited 
to 30 degrees; and a 50 percent disability rating is assigned 
for extension limited to 45 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2009).

According to 38 C.F.R. § 4.71a, Diagnostic Code 5260, a 10 
percent disability rating is warranted for flexion limited to 
45 degrees; a 20 percent disability rating is assigned for 
flexion limited to 30 degrees; and a 30 percent disability 
rating is assigned for flexion limited to 15 degrees.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5260 (2009).

Separate ratings under Diagnostic Code 5260 (leg, limitation 
of flexion) and Diagnostic Code 5261 (leg, limitation of 
extension), both currently codified under 38 C.F.R. § 4.71a, 
may be assigned for disability of the same joint.  See 
VAOPGCPREC 9-04 (2004).

In evaluating the Veteran's disability, the Board must also 
consider whether a higher disability evaluation is warranted 
on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Functional loss contemplates the inability 
of the body to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40.  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca.  As 
regards the joints, factors to be evaluated include more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  38 C.F.R. § 4.45(f).

According to the relevant evidence in the record, the Veteran 
was treated at the Naval Hospital located in Pensacola, 
Florida, in September 2006.  The Veteran reported a history 
of chronic left knee pain and had to cut down on his daily 
activity due to his condition.  The examiner noted moderate 
crepitus and negative McMurray and Lachman testing.  X-rays 
taken showed moderate osteoarthritis of the knee.  The 
Veteran was diagnosed with osteoarthrosis of the knee.  See 
Naval Hospital records, dated September 2006.

The Veteran underwent a VA examination in March 2007.  The VA 
examiner noted x-rays taken in September 2006 at the Naval 
Hospital revealed the "presence of moderate osteoarthritis 
with narrowing of the medial compartment and the 
patellofemoral joint."  Upon examination, the VA examiner 
found no evidence of redness, heat or swelling.  On 
repetitive range of motion testing the Veteran had 0-125 
degrees range of left knee motion.  There was no increase in 
pain on motion, but the Veteran reported a chronic low-grade 
pain which was present all the time.  The VA examiner stated 
that the Veteran had definite crepitation on range of motion 
testing and tenderness to palpation directly over the pes 
anserine bursa.  Lachman's test was negative and the 
collateral ligaments were stable to stress.  It is noted that 
the Veteran's left knee was stable and does not give away.  
The examiner diagnosed left ankle sprains with 
osteoarthritis.  The VA examiner stated that "[r]egarding 
the Deluca provisions, additional limitation of function 
during a flare-up cannot be determined without resort to 
speculation."  See VA examination, dated March 2007.

The Veteran reported to the VA examiner that he is 
"independent in his activities of daily living... his wife has 
had to help him on rare occasions during a flare-up of left 
knee pain.  He does not use a cane... has tried various knee 
braces in the past.  He now uses a knee brace only on rare 
occasions... He is ambulatory without a cane or a brace at this 
time."  Id. 

In view of the evidence discussed above, a higher disability 
rating is not warranted under either Diagnostic Code 5260 or 
5261 for limitation of flexion and extension, respectively.  
The objective medical evidence indicates that the Veteran had 
full extension (0 degrees) and limitation of flexion of the 
left knee to no less than 60 degrees.  While the range of 
motion studies conducted and detailed above would result in a 
noncompensable evaluation under the limitation of motion 
codes (i.e. DCs 5260 and 5261), left knee motion is 
nevertheless limited, and there was evidence of degenerative 
disease on X-ray.  As such, a 10 percent evaluation is 
appropriate. 38 C.F.R. § 4.71a, DC 5003, 5010.

The range of motion findings detailed above do not support 
the next-higher 20 percent evaluation for either flexion or 
extension of the left knee.  However, the Board again notes 
that, in rating musculoskeletal disabilities, it is 
appropriate to consider additional limitation of function due 
to factors such as pain, weakness, incoordination and 
fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).

In the present case, the Veteran has submitted statements 
contending that it has become painful for him to walk, and 
that because of his physical limitations it is difficult to 
exercise in order to control the effects of his type II 
diabetes.  See Veteran's statements, dated August 2006 and 
September 2007.  Moreover, the clinical records and 
examination reports reflect that the Veteran complained of 
the left knee pain, including flare-ups associated with 
activities such as bending or squatting and pain upon arising 
from a seated position.  See VA examination. 

The Board has considered the complaints detailed above. In 
this regard, it is acknowledged that the Veteran is competent 
to give evidence about the symptoms he experienced.  See 
Layno v. Brown, 6 Vet. App. 465 (1994).  However, despite the 
complaints and the objective findings of bilateral knee pain, 
the evidence nevertheless fails to demonstrate a disability 
picture that nearly approximates the next-higher 20 percent 
evaluation for either knee.  

Indeed, while left knee pain is recognized, the objective 
evidence simply fails to demonstrate that such pain has 
resulted in additional functional limitation comparable to 
the next-higher 20 percent rating under Diagnostic Codes 5260 
or 5261.  Again, the Veteran's flexion was no worse than 125 
degrees, and his extension was full in his left knee.  
Additionally, the Veteran did not use assistive devices, as 
indicated in the March 2007 VA examination report.

The Board has also considered whether an increased rating for 
the left knee is warranted under any alternate diagnostic 
code.  However, as the evidence fails to establish ankylosis, 
Diagnostic Code 5256 is not for application.  Similarly, as 
the evidence fails to demonstrate impairment of the tibia or 
fibula, a higher rating is not possible under Diagnostic Code 
5262.  Moreover, as there is no showing of genu recurvatum, 
Diagnostic Code 5263 is inapplicable. 

Finally, the Board points out that as instability of the left 
knee has not been demonstrated, a separate evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2009) is not for 
consideration.  See VAOPGCPREC 23-97 (July 1, 1997; revised 
July 24, 1997); see also VAOPGCPREC 9-98 (Aug. 14, 1998).

In sum, the Board finds that the preponderance of the 
evidence shows that the Veteran's left knee disability does 
not warrant a rating in excess of 10 percent.  As a 
preponderance of the evidence is against the award of an 
increased rating, the claim must be denied.  38 U.S.C.A. § 
5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Left Ankle

The Veteran's service-connected left ankle disability is 
currently evaluated as 0 percent disabling under DC 5010-5271 
(traumatic arthritis and limitation of ankle motion, 
respectively).  As noted above, DC 5010 references DC 5003, 
and under that code, degenerative arthritis established by X-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, DC 
5003.  As also noted above, when the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate code, a rating of 10 percent is warranted for 
each major joint affected by limitation of motion.  38 C.F.R. 
§ 4.71a, DC 5003.  The Board notes that for the purpose of 
rating disability from arthritis, the ankle is considered to 
be a major joint. 38 C.F.R. § 4.45.

Limitation of motion of the ankle is rated in accordance with 
38 C.F.R. § 4.71a, Diagnostic Code 5271.  A 10 percent rating 
is warranted for moderate limitation of motion, while a 20 
percent rating is warranted for severe limitation of motion.  

Standard range of ankle dorsiflexion is from 0 to 20 degrees, 
and plantar flexion is from 0 to 45 degrees.  See 38 C.F.R. § 
4.71, Plate II.  

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. § 
4.6 (2009).  It should also be noted that use of terminology 
such as severe by VA examiners and others, although an 
element to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (2008).

In September 2006, the Veteran was treated at the Naval 
Hospital in Pensacola, Florida, for his left ankle describing 
swelling and pain with dorsiflexion.  Moderate osteoarthritis 
with osteophyte at medial side and moderate narrowing of the 
tibio talar joint was indicated on X-rays taken.  See Naval 
Hospital treatment records, dated September 2006.

The Veteran underwent a VA examination in March 2007 where he 
described injuring his left ankle during a basketball game 
while in service.  The Veteran stated he had multiple sprain 
injuries over the years but "no definite sprain injury since 
his retirement from the service as his activity level is 
diminished."  He has occasional swelling in the lateral 
aspect of the ankle with "chronic pain in the ankle with 
flare-ups after increased levels of activity."  See VA 
examination, dated March 2007.

The examination of the left ankle revealed "no evidence of 
redness, heat, swelling or deformity.  [The Veteran] had 
tenderness to palpation just inferior to the lateral 
malleolus.  On repetitive range of motion testing, he 
demonstrated 10 degrees of dorsiflexion and 45 degrees of 
plantar flexion.  There was no pain on motion and no 
additional limitation to motion was noted.  He had normal 
subtalar motion.  The drawer sign was stable to stress."  
Id.  A diagnosis of chronic recurrent left ankle sprains with 
osteoarthritis was indicated.

The Veteran continued treatment at the Naval Hospital in 
September 2007.  The Veteran described pain and swelling but 
denied locking or catching.  The Veteran expressed his 
concern with the inability to exercise to this pain when 
walking, running, and jumping.  The physical findings 
included mild swelling of the anterior talofibular ligament. 
The Veteran "lack[ed] about 5 degrees of full 
dorsiflexion."  There was presence of some tenderness but no 
swelling, warmth, or redness.  The examiner diagnosed the 
Veteran with probable osteochondral defect of the lateral 
talar dome.  See Naval Hospital treatment records, dated 
September 2007.

A magnetic resonance imaging (MRI) taken of the Veteran's 
left ankle revealed irregular contour of the lateral talar 
dome, a vague underlying subchondral radiolucency, 
ossification of the distal interosseous membrane abutting the 
distal fibula, and hypertrophy of the tips of the malleoli.  
There was no soft tissue swelling or evidence of joint 
effusion.  Furthermore, there was no intraarticular body 
noted within the tibiotalar joint.  Id. 

In October 2007, the Veteran underwent another MRI of the 
left ankle which revealed a "torn anterior talofibular 
ligament and probably chronically torn and thickened 
calcaneofibular ligament. 7 x 4 mm stable [osteochondritis 
dissecans] of the lateral talar dome without subchondral 
marrow edema suggesting this is probably a chronic finding.  
Thickening of the central bundle of the plantar fascia 
suggesting chronic plantar fascial disease."  The examiner 
noted suggesting an evaluation with an orthopedic surgeon but 
that the Veteran deferred.  Instead, physical therapy was 
ordered.  See Naval Hospital treatment records, dated October 
2007.

In a December 2007 treatment examination, there was full 
range of motion in the left ankle with "grade 1 over 3 
laxity laterally with a varuss stress.  No [anteroposterior] 
instability.  No teno-synovitis... [the Veteran] is tender with 
palpation anterolaterally.  No effusion [shown]... Fractures of 
the left ankle a short early but distinct degenerative 
changes involving tibiotalar joint.  An MRI shows an 
osteochondral defect in the superolateral corner of the 
talus."  See Naval Hospital treatment records, dated 
December 2007.

The Board finds that a 10 percent evaluation is warranted for 
the Veteran's left ankle disability.  X-rays establish 
osteoarthritis of the left ankle, and the evidence tends to 
establish that the ankle is slightly limited in motion, due 
to pain or otherwise (see the September 2007 treatment 
record, for example).  See 38 C.F.R. § 4.71a, DCs 5003, 5010.  

The evidence does not, however, establish that an evaluation 
higher than 10 percent is warranted.  Clearly, there is no 
evidence suggesting that the ankle motion is more than 
slightly limited, and certainly nothing to suggest that it is 
severely limited (even considering pain), which would need to 
be shown in order to grant a 20 percent disability evaluation 
under DC 5271.  

In sum, the Board finds that the manifestations of the 
Veteran's left ankle disability more near reflect the 
criteria for a 10 percent rating under 38 C.F.R. § 4.71a, DCs 
5010-5271.  Accordingly, the claim for an increased 
evaluation for the left ankle disability is granted.


Extraschedular Consideration

Finally, the Board concludes that extraschedular 
consideration is not warranted.  In a recent case, the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  See 
Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated 
that the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
Veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration under 38 C.F.R. § 3.321(b)(1) is not required, 
and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.  

In this case, a rating has been assigned that contemplates 
the disability and symptomatology of each and every 
manifestation of the Veteran's disabilities resulting from 
the left knee disability or left ankle disability.  There are 
no manifestations of either disability that have not been 
contemplated by the rating schedule.  Therefore, no referral 
for extraschedular consideration is required and no further 
analysis is in order.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5010-5252.


ORDER

A disability rating in excess of 10 percent for the left knee 
disability is denied.

A 10 percent rating for the service-connected left ankle 
disability is granted, subject to the laws and regulations 
governing the payment of monetary awards. 



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


